Citation Nr: 1427082	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) as a result of military sexual trauma (MST), and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim for service connection for PTSD and which denied service connection for vertigo and Meniere's syndrome.  

The medical evidence contains several Axis I diagnoses, to include dysthymia, MST, and anxiety disorder, not otherwise specified.  Given the foregoing, and pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has more broadly characterized the claim on appeal as whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The reopened claim for service connection for an acquired psychiatric disorder, as well as the claims for service connection for vertigo and Meniere's syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2007, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for PTSD on the basis that there was no evidence of a diagnosis of PTSD, insufficient evidence to confirm a link between current symptoms and the in-service stressor, and no credible evidence the claimed stressor occurred.  

2.  Additional evidence submitted since June 2007 on the issue of service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, is being resolved in appellant's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist as they pertain to the claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, is not needed.

Claim to Reopen

The appellant seeks to establish service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST.  The RO has declined to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a June 2007 rating decision, the RO denied a claim of entitlement to service connection for PTSD on the basis that there was no evidence of a diagnosis of PTSD, insufficient evidence to confirm a link between current symptoms and the in-service stressor, and no credible evidence the claimed stressor occurred.  The Veteran did not appeal this rating decision and it became final.  

The Veteran filed a claim to reopen in March 2009, and this appeal ensues from the December 2009 rating decision that declined to reopen the claim for service connection for PTSD.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO's June 2007 denial of the claim for PTSD was based, in part, on the absence of credible evidence the claimed stressor occurred.  The Board notes that the Veteran failed to provide any statement regarding her stressor prior to the June 2007 rating decision, despite several requests from the RO.  Evidence added to the record since the issuance of the June 2007 rating decision includes a statement from the Veteran regarding the sexual assault she alleges occurred in the summer of 1976 prior to her transfer from Fort Myer, Virginia, to Fort Rucker, Alabama.  See e.g., March 2009 statement in support of claim.

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

As an initial matter, the Veteran's reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST, was not adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board also finds that a VA examination is needed in conjunction with the reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD as a result of MST.  This is so because the Veteran has provided a stressor statement and the medical evidence currently of record indicates that she has several Axis I diagnoses, to include, dysthymia, MST, and anxiety disorder, not otherwise specified, and that she has attended MST group therapy through VA.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a March 2010 statement in support of claim, the Veteran raised the issue of dizziness/vertigo as secondary to her right ear hearing loss.  The Board notes that the Veteran is service-connected for bilateral hearing loss.  Notice pertaining to how to establish service connection on a secondary basis must be provided to the Veteran.  

The Veteran has reported treatment at Darnell Army Hospital at Fort Hood related to her complaints of vertigo.  See December 2012 statement in support of claim.  She also reported treatment at the Thomas Moore Clinic at Fort Hood in conjunction with her previous claim for tinnitus.  See December 2006 VA Form 21-4142.  On remand, efforts to obtain her complete treatment records from these Fort Hood facilities must be made.  See 38 C.F.R. § 3.159(c)(2).  

It appears that the Veteran underwent testing at a private facility known as Scott and White, as ordered by VA, in conjunction with her claims for service connection for vertigo and Meniere's syndrome.  The records generated at this facility must be obtained on remand.  

As the claims are being remanded for the foregoing reasons, updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to establish service connection for vertigo on a secondary basis.  

2.  Obtain the Veteran's treatment records from the Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center, dated since November 2009.  

3.  Request all records generated at Scott and White that were ordered by VA in conjunction with the claims for service connection for vertigo and Meniere's syndrome.  

4.  Request the Veteran's complete records from Darnell Army Hospital and the Thomas Moore Clinic at Fort Hood.  See 38 C.F.R. § 3.159(c)(2).  

5.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A detailed history should be obtained from the Veteran.  

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury? 

The examiner should address the Veteran's contention that she was the victim of a sexual assault during the summer of 1976, with consideration of her assertion that she struggled with her weight as a result (which is documented in the service treatment records) and that she privately struggled with alcohol.  The examiner must address whether the assertions she has raised are credible given the diagnosed psychiatric disorder(s).  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


